EDGERTON, Associate Justice.
In Schaff v. Claxton, Inc., 79 U.S.App.D.C. 207, 208, 144 F.2d 532, 533, we said: “the evidence in the present case should have been submitted to the jury with instructions to find for the plaintiffs if they found that the defendant’s driver was negligent in leaving the car unlocked and that this negligence was a proximate cause of the accident. * * * The case will therefore be remanded for a new trial.” The judgment now here on appeal was upon a new trial in which the law stated in that opinion was followed. The judgment is therefore affirmed.